The defendant admitted speaking words charging the prosecutrix with incontinency. If these words were false, their natural effect and consequence were to destroy the reputation of the prosecutrix. "Where a slanderous charge is made, the law prima facie implies malice from the publication, unless in the case of a privileged communication, which appears when the party is acting under a legal or moral duty towards the person to whom it is made, and in such cases malice must be proved." S. v. Hinson, 103 N.C. 374. In no view of the case could the words spoken, as admitted by the defendant, have been (739) privileged if they were not true.
An innocent woman in view of this statute is one who has never had sexual commerce with any man. S. v. Brown, 100 N.C. 519. When the jury were required to pass upon the question whether the prosecutrix were an innocent woman, there was necessarily involved an issue as to the truth or falsity of the words spoken, for if those words were true she could not be innocent.
The defendant admitted having used the words which amounted to a charge of incontinency, and attempted to justify by proving their truth. The only question for the jury was bound up in the innocence or otherwise of the prosecutrix. If she were innocent, the charge was false; and if false, it was, in this case, from its nature malicious.
No error.
Cited: S. v. Mitchell, 132 N.C. 1035. *Page 514